Citation Nr: 0425153	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  95-42 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a low back strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from December 1975 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 RO rating decision which denied a 
compensable rating for the service-connected low back strain.  
By June 2002 rating decision the RO granted an increased, 20 
percent, rating for the veteran's service-connected low back 
strain, effective from October 22, 1993.  The veteran 
continued his appeal for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Received from the veteran in August 2004 was a response 
clarifying that he did want a hearing before a Veterans Law 
Judge at the RO.  The veteran should therefore be scheduled 
for such a hearing.  To ensure full compliance with due 
process requirements, the appeal is REMANDED to the RO for 
the following: 

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


